(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por ouaNto, reclamándose en este pleito el pago de $265.29 importe de un pagaré y $207.42 por sus intereses, no es apelable para ante nosotros la sentencia condenatoria por dichos conceptos dictada por la Corte de Distrito de Aguadilla en apelación de la pronunciada por una corte municipal, de acuerdo con el artículo 295, No. 29, del Código de Enjuiciamiento Civil, según quedó enmendado en 1905, y nuestra sentencia en el caso de Sues, de L. Villamil & Cía., 35 D.P.R. 911, debemos desestimar, por tanto, la apelación establecida, como solicita la parte apelada.